 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                   Case No. 19-CR-4809 AJB
11
                          Plaintiff,              ORDER DISMISSING
12                                                INDICTMENT WITHOUT
            v.                                    PREJUDICE
13
      KATHIA HERNANDEZ-LEON,
14
                          Defendant.
15
16
17         Based on the motion of the United States to dismiss this case without prejudice as to
18   Kathia Hernandez-Leon, and in light of the interests of justice, it is hereby ordered that the
19   indictment in the above-entitled action be dismissed without prejudice, as to this defendant.
20         IT IS SO ORDERED.
21
     Dated: February 4, 2020
22
23
24
25
26
27
28
